Title: To James Madison from Anthony-Charles Cazenove, 5 June 1816
From: Cazenove, Anthony-Charles
To: Madison, James



Sir
Alexandria June 5th. 1816

I directed some days ago the skipper of a vessel bound to Fredericksburg to wait on you respecting the articles you have to send there, but he found you had just left Washington for Annapolis.  If I can be of any further service in that respect, you will please command them.
Annexed is a memorandum of the few expences paid on the articles already sent, as well as the charges of importation on your two pipes of Messrs. Murdoch’s wine amounting to $273.45/100.  I remain with highest regard very respectfully Your most Obedt. Servt.

Ant. Chs. Cazenove

